Citation Nr: 0941850	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-21 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension on a 
direct basis.

2.  Entitlement to service connection for a right lower 
extremity disorder (claimed as the residuals of a fracture of 
the right tibia and femur).

3.  Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from May 1991 to August 1991.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In a July 2007 decision, the Board denied the Veteran's 
claims for service connection for depression and hypertension 
as secondary to depression.  The Board also reopened his 
previously denied claims for service connection for a right 
lower extremity disorder (claimed as the residuals of a 
fracture of the right tibia and femur), lumbosacral strain, 
and hypertension on a direct basis, and remanded the reopened 
claims to the RO for further evidentiary development.


FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, the 
objective medical evidence of record is in equipoise as to 
whether his currently diagnosed hypertension is related to 
his active military service.

2.  The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has a right 
lower extremity disorder (claimed as the residuals of a 
fracture of the right tibia and femur) related to his period 
of active military service.

3.  The objective and probative medical evidence of record 
preponderates against a finding that any diagnosed 
lumbosacral strain is related to the Veteran's period of 
active military service.




CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, hypertension was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

2.  A right lower extremity disorder (claimed as the 
residuals of a fracture of the right tibia and femur) was not 
incurred in or aggravated by the Veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303.

3.  Lumbosacral strain was not incurred in or aggravated by 
the Veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in April and August 2004 and August 2007 
of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain.  The RO provided notice of how 
disability ratings and effective dates are determined in 
April 2009.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Information concerning effective dates and ratings 
for hypertension will be provided by the RO.  If appellant 
then disagrees with any of those actions, he may appeal those 
decisions

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  
There is no evidence that additional pertinent records are 
available, or that additional examinations are in order.

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment and personnel records, and private and VA medical 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claims and what the evidence in the claims files shows, 
or fails to show, with respect the claims.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  Even if there is no record of 
arthritis or cardiovascular-renal disease, including 
hypertension, in service, its incurrence in service will be 
presumed if the disease was manifest to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree. Id.

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service-
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  With 
regard to a claim for secondary service connection, the 
record must contain competent evidence that the secondary 
disability was caused by the service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-17 (1995).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held in Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) that the lack of contemporaneous 
medical records does not, in and of itself, render lay 
testimony not credible.  Id.  The Federal Circuit noted, 
however, that in its role as a finder of fact, the Board may 
weigh the absence of contemporaneous records in accessing the 
credibility of lay evidence.  Further, in Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000), the Federal Circuit held that 
evidence of a prolonged period without medical complaint may 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
service, as evidence of whether a preexisting condition was 
aggravated by service.  Id. at 1333.

The Board also has a duty to assess the credibility and 
weight given to the evidence. Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  The Board acknowledges that the 
Veteran is competent to report that he experiences certain 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency of evidence, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  See also Buchanan v. 
Nicholson, 451 F.3d at 1337 (The Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  If the 
Board concludes that the lay evidence presented by a veteran 
is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute 
bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence).

The Board must also weigh the probative value of medical 
opinions and decide where to give credit and where to 
withhold the same and, in so doing, accept certain opinions 
over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  
The Board is also mindful that it cannot make its own 
independent medical determination, and that there must be 
plausible reasons for favoring one medical opinion over 
another. Evans v. West, 12 Vet. App. 22, 31 (1998).  The 
Board may favor the opinion of one competent medical expert 
over that of another, provided the reasons therefor are 
stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  
Further, while the Board is not free to ignore the opinion of 
a treating physician, neither is it required to accord it 
substantial weight.  See generally Guerrieri v. Brown, 4 Vet. 
App. 467, 471-73 (1993).  Courts have repeatedly declined to 
adopt a "treating physician rule," which would give 
preference, i.e., additional evidentiary weight, to this type 
of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001).

In assessing medical opinions, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion 
may not be discounted solely because the examiner did not 
review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008).

A. Hypertension on a Direct Basis

The Veteran claims that he has hypertension that was directly 
incurred during active duty.  

Service treatment records show that, when examined for 
entrance into service in March 1991, the Veteran's blood 
pressure reading was 120/80.  Clinical records indicate that, 
on June 10, 1991, the Veteran was seen for complaints of 
shortness of breath and chest pain while performing physical 
training and noted to have an elevated blood pressure reading 
of 152/92.  He gave a four year history of trouble breathing 
while running and was advised to run at his own pace.  When 
seen on June 18th, his blood pressure was 128/80.

Post service, January and February 1998 private medical 
records reflect treatment for hypertension; and the February 
record indicates that the Veteran's most important medical 
problem at that time was hypertension.

In March 2005, a VA staff physician said that the Veteran 
suffered from hypertension, back strain, and trauma to the 
lower extremity.  The physician said that he reviewed the 
Veteran's medical records and performed a physician 
examination.  In the VA physician's opinion, the Veteran's 
current problems, due to his medical conditions, were at 
least as likely as not likely to be related to problems he 
experienced during military service.

According to a May 2009 VA examination report, the examiner 
reviewed the Veteran's medical records and service treatment 
records.  The Veteran reported that he was diagnosed with 
hypertension in 1996 and started taking prescribed medication 
for it at that time.  Upon clinical examination, the 
diagnosis was hypertension.  The VA examiner opined that 
there was no indication in the medical records that the 
Veteran was diagnosed with or treated for hypertension while 
on active duty.  In the VA examiner's opinion, the Veteran's 
hypertension was not cause by or the result of his previous 
military experience.

The Veteran has contended that service connection should be 
granted for hypertension.  An elevated blood pressure reading 
was noted in service in June 1991 in service, and post 
service records reflect diagnoses of, and treatment for, 
hypertension.

As the medical evidence of record shows, in March 2005, a VA 
staff physician opined that the Veteran's hypertension was 
related to military service although, in May 2009, another VA 
examiner opined that there was no evidence that the Veteran 
was treated for the disorder in service.  Thus, the Board 
finds that the evidence is equally balanced as to whether the 
Veteran has hypertension as a result of service.

Accordingly, in resolving doubt in the Veteran's behalf, the 
Board concludes that service connection for hypertension is 
in order.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

B. Right Lower Extremity Disorder (Claimed as the Residuals 
of a Fracture of the Right Tibia and Femur)

The Veteran maintains that he injured his right lower 
extremity when he fell in a ditch in 1991.  He indicates that 
he was clinically evaluated with plantar fasciitis and a 
right femur fracture that was treated with rest and 
immobilization.  He points to the March 2005 written 
statement from the VA staff physician to support his claim.  

Service treatment records indicate that, in June 1991, the 
Veteran was seen for complaints of right lower extremity pain 
along the tibial shaft for the past one or two weeks, with no 
point tenderness noted and no abnormality seen on x-ray.  He 
continued to complain of right lower leg and foot pain.  A 
late June 1991 record indicates that an x-ray was positive 
for a healing calcaneal stress fracture of the right foot, 
but results of x-rays of both lower extremities taken at the 
time were normal.  Results of an August 1991 x-ray of the 
right femur showed no abnormality.  An August 1991 clinic 
entry reflects the Veteran's complaint of an inability to run 
due to lateral leg pain, but he was not in distress, and no 
pathology was diagnosed.  The records are not referable to 
diagnosis of, or treatment for, a fracture of the right femur 
or tibia.

Post service, in a December 1991 rating decision, the RO 
granted service connection for residuals of a calcaneal 
stress fracture of the right foot.

An April 2003 VA outpatient record indicates that results of 
an x-ray of the Veteran's right foot were negative.  When 
seen in the VA outpatient clinic in September 2003, the 
Veteran reported having bilateral lower leg pain.  It was 
noted that results of x-rays of his feet were normal and the 
assessment was bilateral leg pain.  

According to a June 2003 VA examination report, the Veteran 
said that he injured his right foot and upper and lower leg 
in service in 1991.  Treatment included crutches and he 
experienced right foot pain since that time that worsened and 
spread to the right lower leg.  It was noted that results of 
an April 2003 x-ray of the right foot were negative.  Upon 
clinical examination, the diagnosis was plantar fasciitis.

A November 2003 VA examination included diagnoses of status 
post os calcis fracture of the right foot, resolved, and 
bilateral plantar fasciitis.

A December 2003 VA outpatient record indicates that results 
of a bone scan of the Veteran's heel showed no abnormality 
identified in the lower extremities.

In a January 2004 rating decision, the RO granted service 
connection for plantar fasciitis of the right foot as due to 
residuals of a calcaneal stress fracture.

A February 2004 VA outpatient neurology record indicates that 
the Veteran was evaluated for chronic leg pain and gave a 
history of fractures of the right femur and tibia and a right 
heel stress fracture in service.  It was noted that results 
of recent x-rays of the feet were normal.  Upon clinical 
examination, the assessment was mechanical foot pain, chronic 
by history and report, with no evidence of neurological 
etiology of pain.  

In a March 2005 signed statement, the VA staff physician 
stated that the Veteran had "[t]rauma to lower extremity" 
but did not indicate whether it was the right or left 
extremity.  The doctor said that he reviewed the Veteran's 
medical records and completed a physical examination and the 
problems the Veteran currently experienced, due to his noted 
conditions, were at least as likely as not likely to be 
related to the problems he experienced during his military 
service.  The physician did not provide any explanation of 
his findings.

A May 2005 VA examination report indicates that the Veteran 
gave a history of developing right leg pain after he fell in 
a ditch during basic training.  He said that he was treated 
with nonsteroidal anti-inflammatory medication with minimal 
relief.  He said that results of a private bone scan showed a 
stress fracture in his right leg.  The VA examiner performed 
a clinical examination and noted that results of a December 
2003 bone scan did not show any increased areas of uptake of 
either lower extremity.  The diagnosis was stress fracture of 
the right foot in 1991, resolved.

A July 2007 VA outpatient record reflects the Veteran's 
complaints of body aches and pains including both knees and 
down his legs.  There was no right knee swelling and the 
clinical assessment included degenerative joint disease.  
Results of x-rays of the knee taken at the time were normal. 

In May 2009, the Veteran underwent VA examination.  According 
to the examination report, the examiner reviewed the 
Veteran's medical records and claims file.  Upon clinical 
examination, the diagnoses included remote stress fracture of 
the calcaneus of the right foot and bilateral plantar 
fasciitis.  The VA examiner noted that review of the 
Veteran's service treatment records revealed a complaint of 
right tibial discomfort, and diagnosis of a stress fracture 
of the right calcaneus in August 1991, but no indication or 
evidence of a previous fracture or injury.  In the VA 
examiner's opinion, there was no indication of a previous 
diagnosis of or treatment for any previous right upper or 
lower leg condition (right femur, right tibia/fibula 
condition).  As to the Veteran's complaint of right foot 
pain, there was a history of a previous remote stress 
fracture of the right calcaneus diagnosed in August 1991.  
The VA examiner stated that, given the above, history, 
current clinical findings, and findings of previous 
radiological evaluations documented in the claims file and 
medical records, "there is no indication that a right upper 
or lower leg condition was caused by or the result of 
previous military service".  The VA examiner further 
commented that as to the Veteran's complaint of right foot 
pain, there was a well-documented history of previous 
calcaneal stress fracture that may account for residual right 
plantar fasciitis.  Thus, the complaint of right foot 
pain/plantar fasciitis/remote stress fracture of the right 
calcaneus were as likely as not related to military service.  

The Veteran has contended that service connection should be 
granted for a disorder claimed as residuals of a fracture to 
the right tibia and femur.  The record demonstrates that no 
fracture of the right tibia and femur was found in service or 
on separation from service.  Moreover, on VA examinations 
after the Veteran's separation from service, there was no 
showing that the Veteran had residuals of a fracture of the 
right tibia and femur.  Furthermore, the Veteran has 
submitted no medical evidence to show that he currently has 
residuals of a fracture of the right femur and tibia.  In 
short, no medical opinion or other medical evidence showing 
that the Veteran currently has residuals of a right tibia and 
femur has been presented.  Rabideau v. Derwiniski, 2 Vet. 
App. 141, 143 (1992).

In support of his claim, the Veteran would point to the 
opinion rendered by the VA staff physician in March 2005 to 
the effect that Veteran had "[t]rauma to lower extremity" 
that was at least as likely as not likely to be related to 
problems experienced during military service.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995) 
(suggesting that a medical opinion is inadequate when it is 
unsupported by clinical evidence).  Further, while the Board 
is not free to ignore the opinion of a treating physician, 
neither is it required to accord it substantial weight or 
preference over other medical evidence.  See Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993).

An initial review of the VA staff physician's March 2005 
statement might appear to support the appellant's claim, but 
a close analysis shows it does not.  The opinion is both 
equivocal and speculative and, at most, does little more than 
propose that it is possible that the Veteran has trauma to 
the lower extremity due to active duty.  The physician does 
not factually establish or explain the sequence of medical 
causation using the facts applicable in the Veteran's case.  
Such speculation is not legally sufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. at 30, citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  But, the Board is mindful that it 
cannot make its own independent medical determinations, and 
that there must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 74, citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the weight to be accorded the various items of 
evidence in this case must be determined by the quality of 
the evidence, and not necessarily by its quantity or source.

More persuasive, in the opinion of the Board, is the May 2009 
opinion from the VA examiner who reviewed the Veteran's 
medical records, noted the specific records that were 
examined, and concluded that there was no indication that the 
Veteran had a right upper or lower leg condition caused by or 
the result of military service.  The examiner explained that 
there as a well-documented history of a previous calcaneal 
stress fracture that caused plantar fasciitis of the right 
foot, but there was no indication of a right leg condition in 
service.  Thus, in this examiner's opinion, the Veteran's 
military service was not related to his complaint of a right 
leg disorder claimed as residuals of a fracture of the tibia 
and femur.  This opinion is deemed more probative than the VA 
staff physician's opinion which appears to be based more on 
history than on a comprehensive review of the evidence on 
file.

As to the opinion of the VA staff physician in the March 2005 
statement, the Board finds that this physician did not 
clearly attribute the Veteran's lower extremity trauma to 
service, rather, this physician suggested that according to 
the Veteran's record and other history, the Veteran's lower 
extremity trauma developed in relationship to problems 
experienced in service, but did not provide any other 
clinical records to support that assertion.  Although in 
March 2005, the VA staff physician opined that the Veteran 
had lower extremity trauma (neither left nor right specified) 
related to military service, he did so in a very general and 
cursory manner.  A bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).

Nor did the VA staff physician in March 2005 provide clinical 
evidence to support his belief, and his opinion, although 
doubtless sincerely rendered, is for that reason not accorded 
great weight by the Board.  See Bloom v. West, Black v. 
Brown, supra.  See also Hernandez-Toyens v. West and Prejean 
v. West, supra. 

On the other hand, the VA examiner, in May 2009 stated that 
he had reviewed the evidence of record and described the 
evidence reviewed.  The examiner noted that while the Veteran 
complained of right tibial discomfort and right foot pain, 
and was diagnosed with a stress fracture of the right 
calcaneus, there was no indication or evidence of a fracture 
or any injury or condition involving the right femur or tibia 
and fibula.  In May 2009, the VA examiner opined that, based 
upon the records, clinical findings, and the Veteran's 
history, the Veteran's complaints of residuals of a fracture 
of the right tibia and femur were not associated with his 
active military service and were not caused by or the result 
of active service.  The VA examiner explained that, aside 
from the reference to the right calcaneal stress fracture, he 
was unable to find any records in the claims file or any 
notations indicating that the Veteran suffered a fracture of 
the right femur, tibia, or fibula or was treated for 
residuals of such an injury during active service.

Thus, the opinion of the VA staff physician in March 2005 is 
accorded less weight than that of the VA examiner in May 
2009.  In light of the above, the Board finds that the VA 
staff physician in March 2005 provided no substantive bases 
on which the Board may accord his opinion more than minimal 
weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295.

Accordingly, the Board finds that the preponderance of the 
objective and competent medical evidence of record is against 
the Veteran's claim for service connection for a right leg 
disorder (claimed as residuals of a fracture of the right 
femur and tibia).



C. Lumbosacral Strain

The Veteran also claims that he sustained a lumbosacral 
strain as a result of an in-service injury and points to the 
March 2005 VA staff physician's statement to the effect that 
he sustained a back strain in service to support his claim.

Service treatment records indicate that, in June 1991, the 
Veteran was seen for complaint of low back pain.  Upon 
clinical examination, the diagnosis was no pathology.  

Post service, private medical records indicate that, in 
October 2001, the Veteran was treated for complaints of back 
pain diagnosed as lumbar strain.  The Veteran gave a history 
of heavy lifting two days earlier.  In November 2002, the 
Veteran was seen in an emergency room with complaints of back 
and bilateral knee pain after he fell the previous evening.  
The diagnoses included lumbar strain.

An October 2003 VA outpatient record indicates the Veteran 
was seen for complaints of lower back pain and a possible 
kidney infection.  The assessment included neck and back 
strain.

A February 2004 VA outpatient record indicates that results 
of recent x-rays of the Veteran's lower back revealed no 
pathology other than a congenital normal variation of 
partially lumbarized lumbosacral vertebra and bone scan.

In March 2004, private records indicate that the Veteran was 
treated in a private hospital emergency room after the 
vehicle he was driving was rear-ended.  He complained of 
posterior neck, head, and shoulder pain.  A cervical sprain 
was noted.  Results of x-rays of his back taken at the time 
showed no evidence of acute fracture or subluxation.

May 2004 VA medical records indicate the Veteran complained 
of chronic lower back pain since 1991.  He said a bone scan 
showed something in his left shoulder, although the clinic 
examiner said that review of the bone scan report from the 
computer showed no abnormality in the left shoulder.  The 
clinical assessment was back pain.

A June 2004 VA outpatient record indicates that the Veteran 
was seen in the clinic complaining of increased neck, left 
shoulder, and low back pain since two rear end motor vehicle 
accidents in the last month.  The assessment was multiple 
aches and pains without remarkable findings on exam or 
previous x-rays.

According to the May 2005 VA examination report, the Veteran 
gave a history of developing back pain after his fall in the 
ditch in 1991.  He said that in 2004 he was involved in two 
motor vehicle accidents that occurred a few days apart, with 
back pain, but did not seek emergency room treatment at the 
time.  He was seen a few days later during a regular sick 
call.  It was noted that results of x-rays of the Veteran's 
lumbar spine taken in June 2004 revealed slight lumbarization 
of S1 that was considered as normal variant, otherwise normal 
lumbosacral spine.  The pertinent diagnosis was low back pain 
that was less likely than not related to military service.

The July 2007 VA outpatient record reflects the Veteran's 
complaints of body aches and pains, including his lower back.  
Results of x-rays of the lumbar spine taken at the time were 
normal.

According to the May 2009 VA examination report, the examiner 
reviewed the Veteran's medical records.  The Veteran gave a 
history of injuring his low back in 1991.  He reported that 
he slipped on the grass and fell into a ditch.  He said he 
was evaluated at the local clinic after injury for his 
complaints of back and right lower extremity pain.  He said 
he was symptomatically treated for his back disorder that was 
diagnosed as a strain and that the right femur fracture was 
diagnosed at that time.  It was noted that results of x-rays 
of his cervical and thoracic spine taken in October 2008 were 
normal.  Upon clinical examination, the VA examiner concluded 
that no disease was found.  According to the VA examiner, 
there was only one clinical entry in the Veteran's service 
treatment records referable to "LBP: but no support 
documentation regarding a complaint of or treatment for back 
pain.  There was also no indication that the Veteran suffered 
a back injury in service or was treated for a back condition 
in active duty.  The VA examiner opined that the Veteran's 
current condition/complaints of chronic low back pain were 
not caused by or the result of previous military service.

In support of his claim, the Veteran would point to the 
opinion rendered by the VA staff physician in March 2005.  
See Willis v. Derwinski; Wilson v. Derwinski; Bloom v. West.  
A medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown.

An initial review of the VA staff physician's March 2005 
record might appear to support the appellant's claim, but a 
close analysis shows it does not.  The opinion is both 
equivocal and speculative and, at most, does little more than 
propose that it is possible that the Veteran has back strain 
due to active duty.  The physician does not factually 
establish or explain the sequence of medical causation using 
the facts applicable in the Veteran's case.  Such speculation 
is not legally sufficient to establish service connection.  
See Stegman v. Derwinski, 3 Vet. App. at 230; Tirpak v. 
Derwinski, 2 Vet. App. 611.

More persuasive, in the opinion of the Board, is the May 2009 
opinion from the VA examiner who reviewed the Veteran's 
medical records, noted the specific records that were 
examined, and concluded that the Veteran's lumbar strain was 
not likely due to or as a result of his active military 
service.  The examiner explained that while there was one 
reference of a complaint of low back pain in service, no 
pathology was found, and no diagnosis rendered at the time.  
Thus, in this examiner's opinion, the Veteran's military 
service was not related to his complaint of back pain.  In 
fact, the VA examiner reported that the Veteran did not have 
a currently diagnosed back disorder.  This opinion is deemed 
more probative than the VA staff physician's opinion which 
appears to be based more on history than on a comprehensive 
review of the evidence on file.  The May 2009 VA examiner's 
opinion is entirely consistent with that of the May 2005 VA 
examiner who opined that it was less likely than not that the 
Veteran's low back pain was related to military service.

As to the opinion of the VA staff physician in the March 2005 
statement, the Board finds that this physician did not 
clearly attribute the Veteran's back strain to service, 
rather, this physician suggested that according to the 
Veteran's record and other history, the Veteran's back strain 
developed in relationship to problems experienced in service, 
but did not provide any other clinical records to support 
that assertion.  Although in March 2005, the VA staff 
physician opined that the Veteran had back strain related to 
military service, he did so in a very general and cursory 
manner.  Neither did this VA physician mention the Veteran's 
history of back injury due to heavy lifting (in October 
2001), falling (in November 2002), or involvement in multiple 
post service motor vehicle accidents in which he was 
diagnosed with lumbar strain (in 2004), and address whether 
they had any role in the Veteran's development of lumbar 
strain.  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. at 348.

Nor did the VA staff physician in March 2005 provide clinical 
evidence to support his belief, and his opinion, although 
doubtless sincerely rendered, is for that reason not accorded 
great weight by the Board.  See Bloom v. West, Black v. 
Brown, supra. 
See also Hernandez-Toyens and Prejean v. West, supra.

On the other hand, the VA examiner, in May 2009 stated that 
he had reviewed the evidence of record and described the 
evidence reviewed.  The examiner noted that he was unable to 
find any records to document the Veteran's claim that he 
sustained a back injury in service, and found only a single 
entry of a complaint of low back pain.  In May 2009, the VA 
examiner opined that, based upon the records, clinical 
findings, and the Veteran's history, the Veteran's complaints 
of chronic low back pain were not associated with his active 
military service and were not caused by or the result of 
active service.  The VA examiner explained that, aside from 
the single clinical entry regarding a complaint of "LBP", 
he was unable to find any records in the claims file or any 
notations indicating that the Veteran suffered a back injury 
or was treated for a back disorder during active service.

Thus, the opinion of the VA staff physician in March 2005 is 
accorded less weight than that of the VA examiner in May 
2009.  In light of the above, the Board finds that the VA 
staff physician in March 2005 provided no substantive bases 
on which the Board may accord his opinion more than minimal 
weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
lumbar strain.

D. Both Claimed Disorders

The Veteran, as a lay person without medical education and/or 
training, does not meet the burden of presenting competent 
evidence as to medical cause and effect, or a diagnosis, 
merely by presenting his own statements.  While the Veteran 
can attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain, neither he nor any lay 
affiant is capable of making medical conclusions.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  There 
is no evidence showing, and the Veteran does not assert, that 
he has the medical and/or training to provide competent 
medical evidence as to the etiology of the claimed right 
lower extremity disorder and lumbosacral strain.

The evidence further reveals that the more credible, 
competent, and probative evidence is against the existence of 
a relationship between any claimed right lower extremity 
disorder and lumbosacral strain, and the Veteran's service.  
The preponderance of the evidence is therefore against the 
appellant's claims of entitlement to service connection for a 
right lower extremity disorder (claimed as residuals of a 
fracture of the right tibia and femur) and lumbosacral 
strain.

The claims are denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for hypertension on a direct basis is 
granted.

Service connection for a right lower extremity disorder 
(claimed as the residuals of a fracture of the right tibia 
and femur) is denied.

Service connection for lumbosacral strain is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


